IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-72,501-01 & -02




EX PARTE RODDY PIPPIN, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 3885 & 3882 IN THE 46TH DISTRICT COURT
FROM HARDEMAN COUNTY



           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of theft of livestock and sentenced to two terms of two years’ imprisonment. He did not appeal his
convictions. 
            Applicant contends, among other things, that although he pleaded guilty on the condition that
he would be housed in a state jail facility of the Texas Department of Criminal Justice (TDCJ), he
will be housed in a unit of the Correctional Institutions Division (CID) of TDCJ. On September 16,
2009, we remanded these applications for findings of fact and conclusions of law as to whether,
among other things, Applicant was being or would be housed in a CID unit of TDCJ. On remand,
the trial court found that Applicant was not being housed in a CID unit and that placement in a state
jail facility was not a condition of Applicant’s guilty pleas. We decline to review the merits of
Applicant’s claim. His applications were filed in the trial court on April 14, 2009. On that date, his
claim was not ripe for review because he was not housed in a CID unit. Accordingly, we deny these
applications. 
Filed: January 27, 2010
Do not publish